EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Ms. Karen Henckel (Reg. No. 58371) on August 31, 2022.
The Application has been amended as follows:
(Currently Amended) A cover for an electronic circuit package, comprising:
a body comprising first and second layers, the first layer having an outer surface that is planar, the second layer having an outer surface that is curved, a first through opening extending through the first layer and the second layer, and a second through opening extending through the first layer and the second layer; and
a first optical element located in the first through opening and a second optical element located in the second through opening, wherein the first optical element and the second optical element are [[is]] bonded to the second layer and not directly bonded to the first layer.
8.	(Currently Amended) An electronic optical transmit and receive circuit, comprising:
a substrate;
a semiconductor chip coupled to the substrate; and
a cover coupled to the substrate and enclosing the semiconductor chip, the cover including:
a body comprising first and second layers, the first layer having an outer surface that is planar, the second layer having an outer surface that is non-planar, wherein a first through opening extends through the first layer and the second layer, and wherein a second through opening extends through the first layer and the second layer, wherein the curved surface of the outer surface of the second layer faces the semiconductor chip; and
a first optical element located in the first through opening, and a second optical element located in the second through opening, wherein the first optical element [[is]] and the second optical element are directly bonded to the second layer and not directly bonded to the first layer.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.



Priority



In response to applicant desiring to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application has been submitted according to 37 CFR 41.154(b) and 41.202(e) and acknowledged by Examiner.
Allowable Subject Matter




Claims 1-11, 13-21 are allowed.
Claim 12 is canceled.



The following is an examiner’s statement for reasons of allowance because the prior art of records such as Yuichi Takai (US 2010/0232028 A1); Jens Geiger (US 2016/0293585 A1); Kenneth A. Peterson et al., (US 6674159 B1); Jung Hwa Jung et al., (US 2012/0056217 A1); Daichi Sakai et. al., (US 9,519,109 B2); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A cover for an electronic circuit package, comprising:
a body comprising first and second layers, the first layer having an outer surface that is planar, the second layer having an outer surface that is curved, a first through opening extending through the first layer and the second layer, and a second through opening extending through the first layer and the second layer; and
a first optical element located in the first through opening and a second optical element located in the second through opening, wherein the first optical element and the second optical element are bonded to the second layer and not directly bonded to the first layer.

Regarding claim 8, 8.	(Currently Amended) An electronic optical transmit and receive circuit, comprising:
a substrate;
a semiconductor chip coupled to the substrate; and
a cover coupled to the substrate and enclosing the semiconductor chip, the cover including:
a body comprising first and second layers, the first layer having an outer surface that is planar, the second layer having an outer surface that is non-planar, wherein a first through opening extends through the first layer and the second layer, and wherein a second through opening extends through the first layer and the second layer, wherein the curved surface of the outer surface of the second layer faces the semiconductor chip; and
a first optical element located in the first through opening, and a second optical element located in the second through opening, wherein the first optical element and the second optical element are directly bonded to the second layer and not directly bonded to the first layer.
Regarding claim 16, A method, comprising: 
placing an optical element in a through opening of a first layer; 
after placing the optical element in the through opening of the first layer, forming a second layer over an upper surface of the first layer and at side surfaces of the optical element, wherein the second layer has a curved outer surface; 
allowing the second layer to harden such that the optical element is directly bonded to the second layer and not directly bonded to the first layer; and 
coupling the second layer to a substrate and enclosing a semiconductor chip on the substrate, wherein the curved outer surface of the second layer faces the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.











Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20170113922 A1	Ching-Han Huang et al.,
(US 2018/0190858 A1)	Ching Lin et al., 
(US 2010/0232028 A1)	Yuichi Takai
(US 2012/0104454 A1)	Romain Coffy
(US 2018/0063951 A1)	Nitesh Kumbhat et al.,
(US 6674159 B1)		Kenneth A. Peterson et al.,












Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636